                                                                              Case 3:18-cv-06721-JCS Document 169 Filed 06/08/20 Page 1 of 3




                                                                  1   Cathleen S. Yonahara (CSB #203802)
                                                                      FREELAND COOPER & FOREMAN LLP
                                                                  2   150 Spear Street, Suite 1800
                                                                      San Francisco, California 94105
                                                                  3   Telephone: (415) 541-0200
                                                                      Facsimile: (415) 495-4332
                                                                  4   Email: yonahara@freelandlaw.com
                                                                  5   Mark I. Schickman (CSB #62653)
                                                                      SCHICKMAN LAW
                                                                  6   1019 Euclid Avenue
                                                                      Berkeley, CA 94708
                                                                  7   Telephone: (510) 467-2909
                                                                      Email: mark@schickmanlaw.com
                                                                  8
                                                                      THEODORE J, BIELEN, JR.(CSB #56395)
                                                                  9   BIELEN & LAMPE
                                                                      1390 Willow Pass Road, Ste 1020
                                                       10             Concord, CA 94520
                                                                      Telephone: (925) 288-9720
                                                       11             Facsimile: (925) 288-9731
                                                                      Email: bielenlt@yahoo.com
FREELAND COOPER & FOREMAN LLP




                                                       12
                                                                      Attorneys for Defendant and Counter-Claimants
                                                       13             O'Keeffe's, Inc., d/b/a SaftiFirst
                                San Francisco, California 94105
                                 150 Spear Street, Suite 1800




                                                       14
                                                                                                       UNITED STATES DISTRICT COURT
                                                       15
                                                                                                 NORTHERN DISTRICT OF CALIFORNIA
                                                       16
                                                                       ELY HOLDINGS LIMITED, a United                 )   CASE NO. 18-CV-06721-JCS
                                                       17              Kingdom company, and GREENLITE                 )
                                                                       GLASS SYSTEMS INC., a Canadian                 )   DEFENDANT O’KEEFFE’S, INC. d/b/a
                                                       18              company,                                       )   SAFTIFIRST’S [PROPOSED] ORDER
                                                                                                                      )   GRANTING MOTION TO
                                                       19                                Plaintiffs,                  )   SUBSTITUTE COUNSEL OF
                                                                                                                      )   RECORD
                                                       20                  v.                                         )
                                                                                                                      )
                                                       21              O’KEEFFE’S, INC., d/b/a SAFTIFIRST, a          )
                                                                       California corporation,                        )
                                                       22                                                             )
                                                                                      Defendant.                      )
                                                       23              ____________________________________           )
                                                                                                                      )
                                                       24              O’KEEFFE’S, INC., d/b/a SAFTIFIRST, a          )
                                                                       California corporation,                        )
                                                       25                                                             )
                                                                                         Counter-Claimant,            )
                                                       26                                                             )
                                                                         v.                                           )
                                                       27                                                             )
                                                                       ELY HOLDINGS LIMITED, a United                 )
                                                       28              Kingdom company, and GREENLITE                 )
                                                                       DEFENDANT O’KEEFFE’S, INC. d/b/a SAFTIFIRST’S [PROPOSED] ORDER GRANTING
                                                                       MOTION TO SUBSTITUTE COUNSEL OF RECORD                              1

                                                                      {00325259}
                                                                            Case 3:18-cv-06721-JCS Document 169 Filed 06/08/20 Page 2 of 3




                                                                       GLASS SYSTEMS INC., a Canadian              )
                                                                  1    company,                                    )
                                                                                                                   )
                                                                  2                     Counter-Defendants.        )
                                                                                                                   )
                                                                  3
                                                                             IT IS HEREBY ORDERED that Defendant and Cross-Complainant O’KEEFFE’S, INC. d/b/a
                                                                  4
                                                                      SAFETIFIRST’s Motion to Substitute Counsel of Record is HEREBY GRANTED, and MARK I.
                                                                  5
                                                                      SCHICKMAN (CA Bar No. 62653) of Schickman Law, 1019 Euclid Avenue, Berkeley, California
                                                                  6
                                                                      94708, (510) 467-2909, mark@schickmanlaw.com, is substituted as an attorney of record for
                                                                  7
                                                                      Defendant and Cross-Complainant for the remainder of this action, and the firm of FREELAND
                                                                  8
                                                                      COOPER & FOREMAN LLP, 150 Spear Street, Suite 1800, San Francisco, California 94105, is
                                                                  9
                                                                      withdrawn as counsel of record,
                                                       10                                                                           S DISTRICT
                                                                                                                                 ATE           C
                                                                               SO ORDERED.                                      T




                                                                                                                                                       O
                                                                                                                            S




                                                                                                                                                        U
                                                       11                                                                  ED




                                                                                                                                                         RT
                                                                                                                       UNIT
FREELAND COOPER & FOREMAN LLP




                                                       12




                                                                                                                                                                R NIA
                                                                                                                                                   Spero
                                                                                                                       NO




                                                       13                                                                                seph C.
                                                                                                                                 Judge Jo




                                                                                                                                                               FO
                                San Francisco, California 94105




                                                                              June 8, 2020
                                                                                                                        RT




                                                                      Dated: _____________________            _________________________________________
                                 150 Spear Street, Suite 1800




                                                                                                                                                           LI
                                                       14                                                              ER
                                                                                                                            H




                                                                                                                                                           A
                                                                                                              UNITED STATES
                                                                                                                          N       DISTRICTF
                                                                                                                                            C COURT JUDGE
                                                                                                                            D IS T IC T O
                                                                                                                                  R
                                                       15                                                                        CHIEF MAGISTRATE

                                                       16
                                                       17

                                                       18

                                                       19
                                                       20

                                                       21

                                                       22
                                                       23

                                                       24

                                                       25
                                                       26

                                                       27

                                                       28
                                                                       DEFENDANT O’KEEFFE’S, INC. d/b/a SAFTIFIRST’S [PROPOSED] ORDER GRANTING
                                                                       MOTION TO SUBSTITUTE COUNSEL OF RECORD                              2

                                                                      {00325259}
                                                                            Case 3:18-cv-06721-JCS Document 169 Filed 06/08/20 Page 3 of 3




                                                                  1                                       CERTIFICATE OF SERVICE
                                                                  2
                                                                               I hereby certify that on June 5, 2020, 2020, I electronically filed the foregoing document with
                                                                  3

                                                                  4   the United States District Court for the Northern District of California by using the CM/ECF system. I

                                                                  5   certify that the following parties or their counsel of record are registered as ECF Filers and that they

                                                                  6   will be served by the CM/ECF system:
                                                                  7                                            Guy W. Chambers
                                                                                                                  Ellen P. Liu
                                                                  8                                         Sideman & Bancroft LLP
                                                                                                       One Embarcadero Center, 22nd Floor
                                                                  9                                      San Francisco, CA 94111-3711
                                                       10                                                        Donald R. McPhail
                                                                                                          Taft, Stettinius & Hollister LLP
                                                       11                                                111 East Wacker Drive, Suite 2800
                                                                                                                 Chicago, IL 60601
FREELAND COOPER & FOREMAN LLP




                                                       12
                                                                                                                   Ryan O. White
                                                       13                                                        Elizabeth Shuster
                                San Francisco, California 94105
                                 150 Spear Street, Suite 1800




                                                                                                          Taft, Stettinius & Hollister LLP
                                                       14                                                 One Indiana Square, Suite 3500
                                                                                                              Indianapolis, IN 46204
                                                       15
                                                                                                               Attorneys for Plaintiff
                                                       16
                                                       17
                                                                                                                    /s/_________________________________
                                                       18

                                                       19                                                           Catherin Logan

                                                       20

                                                       21

                                                       22
                                                       23

                                                       24

                                                       25
                                                       26

                                                       27

                                                       28
                                                                       DEFENDANT O’KEEFFE’S, INC. d/b/a SAFTIFIRST’S [PROPOSED] ORDER GRANTING
                                                                       MOTION TO SUBSTITUTE COUNSEL OF RECORD                              3

                                                                      {00325259}
